Wade, O. J.
1. There was no error in overruling the general and special demurrers to the plaintiff’s petition.
2. Though the plaintiff’s petition predicated the right of the servant to ' recover upon certain alleged defects in machinery, and upon the alleged failure of the master to furnish a safe place to work, not only did the defendant’s plea interpose as a distinct and complete defense the contention that the injury occurred solely through the negligence of a fellow servant, but there was some evidence adduced which must reasonably be interpreted as tending to support such an inference. The court therefore erred in failing to submit the “fellow-servant doctrine” to the jury for their consideration, in a clear and definite instruction, notwithstanding there was no timely written request for any charge on this subject. Winn v. Fulton Bag & Cotton Mills, 15 Ga. App. 33 (82 S. E. 586); Dwan v. Great Eastern Lumber Co., 15 Ga. App. 108 (82 S. E. 666) ; Studevant v. Blue Springs Lumber Co., 16 Ga. App. 668 (3) (85 S. E. 977), and cases there cited; Kilgo v. Rome Soil Pipe Mfg. Co., 16 Ga. App. 737 (5) (86 S. E. 82).
3. Other grounds of the motion for a new trial are not passed upon, as they are either without substantial merit or relate to matters which *550may not recur on another trial, when the evidence adduced, and consequently the charge of the court, may be materially different.
Decided July 23, 1917.
Action for damages; from Warren superior court—Judge Walker. August 1, 1916.
M. L. Felts, for plaintiff in error. L. D. McGregor, contra.

Judgment reversed.


George and Luhe, JJ., concur.